PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/261,557
Filing Date: 29 Jan 2019
Appellant(s): Fojtik, Shawn, P.



__________________
Brick G. Power
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive. Examiner notes that the arguments are broken into three sections (A. Applicable Law, B. Art Relied Upon, and C. Analysis) where the body of applicant’s arguments are within the section titled “C. Analysis.”
Applicant argues that Ranganathan “does not teach or suggest an elongated medical device with cuts arranged with a given cut that is offset from its immediately preceding cut by a rotational angle that differs from the rotational angle from the given cut to a cut that immediately follows the given cut, or staggered rotational angles between at least two different sets of cuts” (page 6 of arguments). Applicant further argues that because Ranganathan discloses a single set of cuts in the relied upon embodiment of Fig. 28, where each given cut is offset from its proximally adjacent the same amount as it is offset from its distally adjacent cut, Ranganathan fails to teach a staggered rotational angle as required in the independent claims. 
However, the interpretation made by the applicant is based on following the same cut around the circumference of the catheter when looking at longitudinally adjacent cuts. The interpretation of Ranganathan used in the rejection mailed 13 August 2021 instead independently analyzes the resulting structure of the disclosed cuts to determine if the claimed limitations are obvious in view of Ranganathan. For clarity, the Examiner has recreated cross sectional views of the cuts being compared in the argued limitation, where: a1/interpreted a1 is “a proximally adjacent cut” and also a first cut of “a first set of cuts;” b1/interpreted b1 is “a given cut” and also a first cut of “a second set of cuts;” a2/interpreted a2 is “a distally adjacent cut” and also a second cut of the “first set of cuts;” and b2/interpreted b2 is a second cut of the “second set of cuts.” The cuts labeled c’ and c’’ represent the disclosed two cuts on each plane, as 
Image X. Simplified representation of the positions of the cuts around the circumference of the catheter for each cut. 
For sake of illustration, the “Instant disclosure” representation below illustrates the arc of each cut of the first set of cuts (e.g. a1 and a2 represent the first set) being offset by a first rotational angle of about 90 degrees from a consecutive cut (e.g. a2 is offset about 90 degrees from a1) and the arc of each cut of the second set of cuts (e.g. b1 and b2 represent the second set) being offset by a first rotational angle of about 90 degrees from a consecutive cut (e.g. b2 is offset about 90 degrees from b1). As illustrated an adjacent cut of the second set (“given cut” b1) is offset by a staggered rotational angle that causes a distally adjacent cut (e.g. a2) to be offset by a rotational angle (e.g. a2 offset about 15 degrees from b1 in a counter clockwise direction) that differs from a rotational angle the proximally adjacent cut (e.g. a1) is offset from the given cut (e.g. a1 offset about 75 degrees from b1 in a counter clockwise direction).
    PNG
    media_image2.png
    624
    935
    media_image2.png
    Greyscale


For clarity, the above drawings are meant to be a simplified example of the instant disclosure as annotated in instant Fig. 2 below:
Image Y. Annotated portion of instant Fig. 2

    PNG
    media_image3.png
    394
    754
    media_image3.png
    Greyscale

and a simplified example of the interpretation of Ranganathan in annotated Fig. 28 of Ranganathan below:
Image Z. Annotated portion of Fig. 28 of Ranganathan 

    PNG
    media_image4.png
    323
    523
    media_image4.png
    Greyscale

Examiner is merely providing these annotated figures and drawings to simplify the arguments and rejections that have been upheld in the final rejection mailed 13 August 2021. As stated in the “Response to Arguments” section on page 2 of the final office action mailed 13 August 2021, the resulting structure of Ranganathan is being interpreted such that every other cut of Fig. 28 is part of a single set of cuts, as demonstrated in Image 1 of the original rejection in view of 35 U.S.C. §103. No new interpretations are being made and no new grounds of rejection are relied upon. With this interpretation, it would be obvious to one of ordinary skill in the art to disregard the original positions and cut names of Ranganathan (namely, the original cuts c’ and c’’ of Image X above). With this interpretation, the rotational angle between the interpreted “given cut” is different between the “given cut” and the “proximal cut” than between the “given cut” and the “distal cut” of Ranganathan. This difference in rotational angle results in a difference in circumferential displacement, as demonstrated in the annotated Image 2 of the original rejection. As such, although Ranganathan discloses a singular set of cuts that are circumferentially offset by a single amount along the length of the catheter, the structure of Ranganathan still renders obvious all of the limitations of the claims as discussed in the rejection made 13 August 2021, including the limitation “each circumferential cut of the first set being offset from an adjacent circumferential cut of the second set by a staggered rotational angle that causes a given circumferential cut to be offset from a distally adjacent  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783               
                                                                                                                                                                                         /ANDREW M GILBERT/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.